Citation Nr: 9924058	
Decision Date: 08/24/99    Archive Date: 08/27/99

DOCKET NO.  94-35 887	)	DATE
	)                                 
	)                               

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to waiver of overpayment of improved death 
pension benefits currently calculated in the amount of 
$1,969.00.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from June 1927 to June 
1930, from December 1930 to March 1933, from June 1933 to 
June 1936, from February 1941 to September 1945, and from 
October 1945 to April 1953.  The veteran died in August 1978.  
The appellant is the veteran's widow.

When this matter was last before the Board of Veterans' 
Appeals (Board) in May 1997, it was remanded to the Committee 
on Waivers and Compromises (Committee) of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Chicago, Illinois for additional development.  The case was 
returned to the Board in February 1999, and is now ready for 
appellate review.


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  Effective August 1, 1978, the appellant was paid death 
pension benefits based upon a report of countable income in 
the amount of $75 and $1,187 in assets; she was then and 
thereafter advised of the necessity for reporting income from 
all sources and any changes in income or net worth promptly.

3.  The appellant was overpaid death pension benefits in the 
calculated amount of $1,969 from October 1, 1990, as a result 
of incomplete financial disclosures made by the appellant.

4.  The overpayment was created by the appellant's failure to 
promptly and correctly report her income and net worth, 
despite having been advised to fully disclose all sources of 
countable income and net worth to VA.

5.  The appellant was at fault in the creation of the 
overpayment, and the evidence of record does not show that 
recovery of the overpayment would cause undue hardship to the 
appellant.

6.  Recovery of the overpayment would not defeat the purpose 
of death pension benefits, and failure to recover the 
overpayment would result in unjust enrichment of the 
appellant. 


CONCLUSION OF LAW

Recovery of the overpayment of death pension benefits, in the 
calculated amount of $1,969, would not be against equity and 
good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 1991); 
38 C.F.R. §§ 1.963, 1.965(a), 3.274, 3.275, 3.660(a)(1) 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the appellant's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) in that her claim 
is plausible, that is, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Once it has been determined that a claim is well grounded, as 
here, VA has a statutory duty to assist the appellant in the 
development of the evidence pertinent to that claim.  
38 U.S.C.A. § 5107.

In this regard, this case was previously before the Board in 
May 1997 at which time the case was remanded to the RO for 
additional development, specifically, submission of documents 
relating to interest earnings the appellant received in 1989, 
and documents received by VA from the appellant in 1992.  The 
case has now been returned to the Board for further appellate 
consideration.  The Board is satisfied that all relevant and 
available evidence is of record and the statutory duty to 
assist the appellant has been met.

A review of the evidence of record discloses that the 
appellant was awarded death pension benefits, effective from 
August 1, 1978.

In a February 1979 Statement Of Income And Net Worth, VA Form 
21-4100, the appellant indicated that she had not remarried.  
The appellant did not indicate that she received income 
during the previous year, in 1978.  She reported that she 
received $75.00 in interest income during 1979.  She 
indicated that the same amount was what she expected to 
receive the next year, in 1980.  The appellant indicated that 
she had $1,187.00 in cash holdings.  The instructions for 
completing this form advised that the total amount of all 
income received should be reported.  In this context, it was 
further noted that all amounts received or expected from any 
source was to be reported.  In an attached statement, also 
dated in February 1979, the appellant indicated her election 
to receive improved pension benefits, because she had no 
other income except for "a little interest money."  She 
indicated that she was not entitled to receipt of Social 
Security benefits based her or her husband's earnings.  

The record next reflects a series of adjustments to the 
appellant's improved pension benefits between 1979 and 1988, 
due to legislative increases or cost of living adjustments, 
or reported medical expenses which changed the appellant's 
countable income for VA purposes.  In each instance, the 
appellant was advised that any changes in her income should 
be reported to the RO immediately.

The appellant filed an Improved Pension Eligibility 
Verification Report (EVR), VA Form 21-8918, in January 1986.  
In this report, the appellant indicated that she had not 
remarried, and that she had not worked in the past year.  The 
appellant reported that she received $144.00 in interest 
income, and noted that she expected to receive this amount 
the next year.  The appellant reported that she received no 
other monthly source of income.  She reported cash holdings 
valued at $1,450.00.  In the appropriate space, the appellant 
checked the box indicating that her income had not changed 
during the past 12 month period.  However, the appellant 
noted that her interest earnings decreased in 1985.  The 
appellant also reported unreimbursed medical expenses in the 
amount of $258.20 in 1985.  It was noted that the appellant 
was covered by medical health insurance.

In a January 1987 EVR, the appellant reported that she had 
not remarried, nor had she worked during the preceding 12 
month period.  The appellant reported that she had not 
received any earned monthly income.  The appellant indicated 
that she received $144.00 in interest income during this 
reporting period.  She noted that she expected to receive 
this amount in interest income during the following year.  
She reported $1,450.00 in cash holdings.  The appellant noted 
that her income had not changed during the previous year.  
Unreimbursed medical expenses in the amount of $291.70 were 
reported.  The appellant reported that she was covered by 
medical health insurance.

A January 1988 EVR report noted that the appellant had not 
remarried, and that she had not been employed during the 
previous year.  The appellant reported no monthly income.  
She indicated that $119.00 in interest income was received 
during this reporting period.  It was noted that $108.00 in 
interest was expected during the following year.  The 
appellant reported no cash holdings or other property.  She 
reported unreimbursed medical expenses totaling $296.70 
during the reporting period from 1986 to 1987.  The appellant 
noted that she was covered by medical health insurance.

By letter, dated in July 1988, the appellant advised the RO 
that she had received the proceeds from an inheritance in the 
amount of $12,000.00, in the form of a certificate of 
deposit.  The RO, in a July 1988 letter, requested the 
appellant to provide additional information concerning her 
inheritance in order to assess her countable income for 
pension purposes.  Following receipt of the requested 
evidence, the RO determined that the appellant's income 
exceeded the income amount for pension eligibility.  Pension 
benefits were discontinued effective July 1, 1988.  This 
action resulted in an overpayment of benefits in the amount 
of $676.00.  Notice of that overpayment amount was forwarded 
to the appellant in December 1988.

In March 1989, the appellant sought to have her pension 
benefits reinstated.  She reported her only source of income 
as interest earnings in the amount of  $584.49, received 
during the preceding year.  She indicated that she expected 
to receive this amount during the following year as well.  In 
an attached EVR, the appellant indicated that she had not 
remarried, and that she had not worked during the previous 
year.  The appellant reported interest income of $584.49.  In 
addition, the appellant reported cash holdings valued at 
$10,000.00.  She indicated that her income had not changed 
within the past 12 month period.  The appellant reported no 
unreimbursed medical expenses during this reporting period.  

By letter, dated in May 1989, the RO advised the appellant 
that the income level for which she was determined to be 
ineligible for continued pension benefits would be counted 
for a period of one year from the date of termination and, 
therefore, she would not be eligible to reapply for pension 
benefits until 1989.

In July 1989, the appellant sought to reinstate her pension 
benefits.  She reported her only source of income as interest 
earned from a certificate of deposit.  In an attached 
financial disclosure report, VA Form 21-4100, the appellant 
reported a net worth of $10,000.00 from bank deposits.  
Interest earnings totaling $776.00 were reported as received 
in 1989, and expected to be received during the next calendar 
year.  She indicated that she was not in receipt of Social 
Security benefits, and that she did not expect to receive 
monthly income from any other source.

In August 1989, the appellant advised the RO of an 
inheritance she received in the amount of $50,000.00.  It was 
noted that the appellant used a portion of the proceeds of 
this inheritance to purchase a home.  The record discloses 
that the RO terminated the appellant's pension benefits 
effective September 1, 1989.  In this regard, it was noted 
that while a portion of the inheritance proceeds were 
utilized, the entire amount of the inheritance is considered 
as countable income for that year.  It was noted that the 
appellant would next be eligible to reapply for benefits 
after September 1990, when this income would no longer be 
considered as countable income for VA purposes.

In September 1990, the appellant sought to reinstate her 
pension benefits.  In support of this request, the appellant 
provided copies of bank interests statements documenting 
interest income received and transactions made during 1990.  
In a September 1990 EVR, the appellant reported that she had 
not remarried, nor had she worked during the preceding year.  
She reported no monthly earned income.  The appellant 
indicated that she received $107.35 in interest income during 
the period from January 1990 to June 1990.  She estimated 
that $165.00. in interest income would be received during the 
following year.  She reported cash holdings in the amount of 
$1,952.00 as of September 1, 1990.  In the appropriate space, 
the appellant indicated that her income had not changed 
within the last year.  She reported no unreimbursed medical 
expenses during this period, but indicated "none" in the 
appropriate space to indicate whether medical health 
insurance was held.  

The record reflects that the appellant's claim for pension 
benefits was granted, effective October 1, 1990.  It was 
noted that this award was based upon the appellant's reported 
countable income of $165 in interest income, and that in 
determining appellant's countable income that the RO relied 
upon the information provided by the appellant relative to 
her income.  In that context, it was further noted that any 
changes in income should be reported immediately.

A December 1991 EVR indicated that the appellant had not 
remarried, or become employed within the previous year.  The 
appellant reported that she received no earned monthly 
income.  She reported interest income in the amount of $92.00 
during the reporting period from October 1990 to September 
1991.  It was noted that this amount was also expected to be 
received during the following year.  The appellant reported 
cash holdings valued at $1,827.00.  It was noted that the 
appellant's income had not changed during the past 12 month 
period.  In an attached form, the appellant reported medical 
expenses totaling $36.00 during this reporting period.

By letter, dated in December 1991, the appellant was 
requested to complete a financial disclosure report for the 
periods 1990 to 1992.  It was noted that failure to provide 
the requested information would result in termination of 
pension benefits.

In May 1992, the appellant was advised of the proposed 
reduction of her pension benefits, effective July 1, 1989.  
It was noted that this action was proposed based upon 
evidence that the appellant's unearned income in 1989 
exceeded income eligibility requirements.  It was further 
noted that an adjustment in the pension award to account for 
this income may result in an overpayment of benefits.  The 
appellant was afforded an opportunity to submit evidence 
regarding her countable income during this period.  A 
response was not received.  By letter, dated in October 1992, 
the RO notified the appellant of the reduction in her pension 
award, based upon interest income she received in 1989.  It 
was noted that the adjustment in the award resulted in an 
overpayment of benefits.  In November 1992, the appellant was 
notified of the $1,905.00 overpayment in pension benefits.

In a November 1992 EVR, the appellant reported that she had 
not remarried, and that she had not worked during the past 
year.  It was noted that the appellant was not in receipt of 
any other VA benefit.  The appellant reported that she 
received no monthly earned income.  With regard to her net 
worth, the appellant reported that she held $2,593 in cash 
holdings, and $1,600.00 in a certificate of deposit.  The 
appellant also reported $30,000.00 in equity interest in her 
home.  During the reporting period, from October 1991 to 
September 1992, the appellant reported "$1,153.00" in 
interest income.  She indicated that she expected to receive 
$155.00 in interest income during the following one year 
period.  (The Board notes that the reported amount in 
interest income received during this period is most probably 
$153.00, rather than the reported amount).  The appellant 
indicated that her income had not changed during the previous 
year.  Unreimbursed medical expenses totaling $ 36.00 were 
reported during this period.

In November 1992, the appellant requested a waiver of an 
overpayment in pension benefits.  The appellant indicated 
that repayment would result in severe hardship, as she had 
limited resources.  In support of her request, a November 
1992 Financial Status Report, VA Form 4-5655, was submitted 
for consideration.  In this disclosure, the appellant 
reported that she was not employed, and received no earned 
monthly income.  She reported monthly expenses in the amount 
of "$475.75."  (The appellant reported monthly expenses for 
costs associated with rent or mortgage ($26.08); food 
($150.00); utilities and heat ($118.00); telephone ($30.00); 
insurance ($16.00); clothing ($15.00); nonreimbursable 
medical ($10.00); automobile expenses (totaling $90.67); and 
newspapers ($15.00).  However, these expenses total $470.75).  
The appellant indicated that she was unable to meet these 
monthly financial obligations.  With respect to her assets, 
the appellant reported cash holdings in the amount of 
$1,600.00.  She reported her "cash on hand" as $2,593.00.  
The appellant valued her household furniture and goods at 
$500.00, and valued her automobile at $300.00.  The appellant 
noted real property valued at $30,000.00.  The appellant did 
not report any installment contracts or other debts.  It was 
noted that she had not been adjudicated as bankrupt.  In the 
appropriate section, the appellant indicated that repayment 
of the debt amount would result in hardship.  She further 
noted that she had cashed in a $10,000.00 certificate of 
deposit in July 1992.  It was noted that she purchased a 
prepaid burial plan in the amount of $4,742.21.  She also 
reported two gifts of $4,000.00 toward educational costs for 
her grandchildren.  The appellant indicated that the funds 
reported in this disclosure constituted her remaining 
financial holdings.

In December 1992, the RO advised the appellant of a reduction 
in her pension benefits due to changes in the appellant's 
countable income.  Specifically, it was noted that an 
adjustment based upon the appellant's reported interest 
income resulted in an overpayment in pension benefits.  

This matter was referred to the Committee for review of the 
appellant's request of waiver of the $1,905.00 overpayment in 
pension benefits in December 1992.  In December 1993, the 
Committee denied the appellant's request for waiver of the 
overpayment.  It was determined that while the appellant was 
not found to be guilty of fraud, misrepresentation, or bad 
faith in the creation of the debt, it would not be against 
equity and good conscience to require repayment of the debt 
amount.  In this regard, it was noted that the appellant bore 
some degree of fault in the creation of the debt due to her 
failure to report interest income she received.

The appellant filed a notice of disagreement with this 
decision in January 1993.  In her correspondence, the 
appellant provided a copy of a letter which advised her of 
the minimum amount which could be withheld from her monthly 
pension award to reduce the indebtedness.  However, the 
appellant was advised of the necessary procedures should she 
wish to have a smaller monthly deduction made.  In 
correspondence, dated in January 1993, the appellant 
indicated that her debt amount had now increased to 
$1,969.00.

This matter was again referred to the Committee for a hearing 
in this matter.  It was noted that the principal balance of 
the appellant's debt amount had increased to $1,969.00.  The 
June 1993 statement of the case explained that the 
overpayment amount increase was due to a subsequent award 
action in December 1992.  The appellant filed her substantive 
appeal in this matter in July 1993.  In this correspondence, 
the appellant noted that repayment of the debt would "strip 
[her] of [her] very small savings account."  She indicated 
that her assets included savings and checking accounts valued 
at $2,650.00, and $600.00, respectively.  She also held a 
certificate of deposit worth $1,600.00.  The appellant 
further noted that any unexpected substantial expense, such 
as repairs to her automobile or household appliances would 
absorb her remaining assets.  She indicated that she received 
no earned monthly income, and was not entitled to receive 
Social Security benefits.

During an August 1993 hearing, it was noted that recent 
administrative changes resulted in changes in the appellant's 
medical benefits.  Specifically, it was noted that the 
previously submitted (November 1992) financial report should 
be modified to reflect that the appellant was now required to 
pay for prescription medications, resulting in a monthly 
increase in expenditures for unreimbursed medical expenses 
from $10.00 to $50.00.  It was also noted that any unexpected 
expenditure could potentially eliminate the appellant's small 
savings. 

An August 1993 letter advised the appellant of the proposed 
reduction in her pension benefits due to interest income 
received in 1990.  

In November 1993, the Chairman of the Committee determined 
that a review of the evidence presented no basis to change 
the Committee's prior determination in this matter.  The 
denial of the appellant's waiver request was affirmed.

By letter, dated in November 1993, the appellant was notified 
of the reduction in her monthly pension benefits, effective 
December 1993, due to a change in the appellant's countable 
income.

In a November 1993 EVR, the appellant reported that she had 
not remarried, or been employed during the past 12 month 
period.  She reported that she was not in receipt of any 
other VA benefits.  The appellant reported that she earned no 
monthly income.  She reported $755.37 in cash holdings, 
$2,793.61 in interest-bearing accounts, and a certificate of 
deposit valued at $1,600.00.  The appellant reported no other 
assets.  During the reporting period from October 1992 to 
September 1993, the appellant reported interest income in the 
amount of $232.23.  She indicated that this amount was 
expected to be received during the next one year reporting 
period as well.  It was noted that the appellant's income had 
not changed during the preceding one year period.  The 
appellant reported unreimbursed medical expenses in the 
amount of $250.00 during this reporting period, and noted 
that she expected to spend this amount in medical expenses 
during the following year.  In an attached statement, the 
medical expenses were identified only as "medical supplies" 
purchased by the appellant from Walmart.

Interest income statements for the years 1992 and 1993 were 
thereafter received.  The 1992 statement reflects interest 
earned for three interest bearing accounts totaling $987.24.  
A handwritten notation indicated that the largest of these 
interest bearing accounts was "cashed."  The 1993 
statements reflect that the appellant earned $232.00 in 
interest income during this year. 

The appellant reported that she received no earned monthly 
income in an August 1994 financial disclosure report.  The 
appellant reported monthly benefits in the amount of $436.00, 
and monthly expenses totaling $529.00.  The appellant 
indicated that she utilized monies in her savings account to 
pay the $93.00 difference between her monthly earnings and 
expenses.  Regarding her assets, the appellant reported 
savings and checking accounts valued at $2,100.00 and 
$500.00, respectively.  A certificate of deposit valued at 
$1,600.00 was also reported.  The appellant reported 
household goods and furniture valued at $400.00, and an 
automobile valued at $200.00.  A $30,000.00 equity interest 
was also reported.  The appellant reported the VA as her only 
creditor, with a monthly installment payment in the amount of 
$60.00.  It was noted that the appellant had not been 
adjudged bankrupt.  In the appropriate space for remarks, the 
appellant noted that repayment of her indebtedness creates a 
severe hardship.  She indicated that her monthly expenses 
exceeded her monthly income, and required her to utilize the 
"small amount of interest earned on [her] depleting savings 
account."

In an August 1994 statement, the appellant indicated that she 
had not received her bank statement at the time she completed 
the August 1994 financial disclosure statement.  It was noted 
that the amount reported for VA benefits was incorrectly 
reported, and should reflect pension benefits in the amount 
of $357.00, with the $60.00 repayment reduction, totaling 
$417.00 each month. 

An August 1994 statement from the appellant's representative 
indicated that the because interest income depended upon 
variant factors which affected the monthly interest amounts 
received, that this was not a viable income source given its 
uncertain nature.  Further, it was noted that because funds 
in the checking account were utilized for monthly expenses, 
this account was not considered available to the appellant 
for any other purpose.  Accordingly, the appellant was 
reportedly left only with her savings and certificate of 
deposit as viable sources from which she could spend monies.  
However, it was noted that because the appellant's monthly 
expenses exceeded her income, and that the difference was 
paid from her savings, that monies in the savings account 
would be depleted within the span of three years if not 
sooner.  

In May 1997, the Board remanded this matter for further 
evidentiary development.  It was noted that a preliminary 
review of the record revealed that the subject overpayment 
resulted from a retroactive adjustment of the appellant's 
pension benefit award based upon additional interest income 
which was not reported for 1989.  A further adjustment was 
made to the appellant's award based upon her report that she 
was not in receipt of VA benefits during 1989, and reported 
interest income received.  The RO was requested to associate 
with the claims folder documents referenced in the record, 
which pertained to these adjustments.  In particular, the 
verification of income statement provided by the appellant in 
April 1992, that reported her 1989 income, in addition to a 
June 1992 statement noting income interest for 1990.

The record reflects that the requested development was 
completed.  The RO noted that the requested documents were of 
record, but were maintained in another file utilized for 
income matching procedures.  Documents associated with the 
claims folder reveal that an April 1992 letter notified the 
appellant that income information VA received did not match 
with income information provided by her for the year 1989.  
The letter listed income sources identified interest as 
bearing accounts held by the appellant.  In an April 1992 
handwritten reply, the appellant  indicated that her pension 
benefits were terminated effective July 1, 1988 due to an 
inheritance of $12,000.00.  She noted that she reapplied for 
pension benefits on July 1, 1989, and was then terminated 
again due to her receipt of another inheritance.  She 
indicated that she "returned the amount received, so 
therefore, [she] did not receive any benefits for the year 
1989."  

In a June 1992 statement, the appellant noted that she was 
providing as an attachment to this correspondence, interest 
income statements for the years 1990 and 1990.  The appellant 
noted that the RO had incorrectly recorded her interest 
income received as $1,090.00, rather than $1,009.19.  It was 
noted that the estimated interest income for the next year, 
1992, was expected to be $900.00.  A January 1991 interest 
income statement indicated that the appellant earned 
$1,009.19 in interest income from two listed interest bearing 
accounts. 

It was noted by the RO that no additional evidence had been 
presented in this case, which warranted a change in the 
previous denial of the waiver request.  In this context, it 
was noted that these records had been previously considered, 
although they were not maintained with the claims folder.  
Accordingly, the waiver denial was affirmed, and the case 
returned to the Board for further appellate consideration.

In written argument submitted by the appellant's service 
representative, dated in February 1999, it was noted that the 
cash holdings referenced in the appellant's August 1994 
financial disclosure report had been depleted, and that the 
appellant had "nothing with which to repay this debt."  
There was no attached statement or financial disclosure from 
the appellant to verify this representation. 


Analysis

Entitlement to a waiver of recovery of an overpayment of 
improved death pension benefits is dependent on whether 
recovery of the indebtedness from the appellant would be 
against equity and good conscience.  38 U.S.C.A. § 5302; 
38 C.F.R. §§ 1.963(a), 1.965(a).  In this regard, the facts 
and circumstances in a particular case must be weighed 
carefully.  Different factors will enter into such decision, 
such as the relative fault of the debtor, whether there was 
any unjust enrichment, whether there would be undue financial 
hardship to recover the overpayment, whether recovery of the 
overpayment would defeat the purpose of benefits otherwise 
authorized, and whether the debtor relinquished a valuable 
right or changed his or her position by reason of having 
relied upon an erroneous benefit.  38 C.F.R. § 1.965(a).

In this case, an initial claim for death pension benefits was 
received from the appellant in August 1978.  On this claim, 
the appellant reported countable income at that time totaling 
$75 with $1,187 in assets.  In the award letter, the RO 
informed the appellant that she had been awarded death 
pension benefits, effective from August 1978, based upon her 
reported income.  The award letter provided information which 
advised her that the amount of pension paid was dependent 
upon the amount of her income and that she was to report any 
change of income immediately to the VA.  She was specifically 
advised to notify the VA if there was any change in family 
income or net worth.  The notice stressed that any change in 
income or net worth was to be reported and also again 
emphasized that in reporting income, she was to report the 
total amount and source of all income and that VA would 
compute any amount which did not count.  On each subsequent 
occasion when the appellant's pension award was subsequently 
amended, based upon the information provided, she was again 
reminded her that the rate of pension payable was based upon 
the amount of income, which was to be promptly reported 
regardless of its source, and that changes in income and net 
worth were to be promptly reported.  The record discloses 
that the appellant received unreported earned income interest 
in 1989, which was countable income for VA purposes.

Under applicable federal regulations, a veteran, surviving 
spouse or child who is receiving pension must notify the VA 
of all circumstances which will affect his or her entitlement 
to receive, or the rate of, the benefit being paid.  
38 C.F.R. § 3.660(a)(1).  As a direct result of the 
appellant's failure to promptly and accurately report her 
income and net worth, she has been overpaid death pension 
benefits in the currently calculated amount of $1,969, from 
October 1990.  

The appellant has requested that the VA waive the recovery of 
the assessed overpayment of death pension benefits at issue.  
The law, however, precludes waiver of recovery of an 
overpayment or waiver of collection of the any indebtedness 
where any one of the following elements is found to exist: 
(1) fraud, (2) misrepresentation, or (3) bad faith.  
38 U.S.C.A. § 5302(c) (West 1991).  The Committee determined 
in January 1993 that while there was no evidence of fraud, 
misrepresentation or bad faith on the part of the appellant, 
the failure to recover the overpayment would result in unjust 
enrichment of the appellant.  It was further the Committee's 
determination that recovery of the overpayment would not be 
against equity and good conscience.

After a thorough review of the evidence of record, and the 
contentions presented by the appellant, it is the opinion of 
the Board that there is no indication of fraud, 
misrepresentation, or bad faith on the part of the appellant 
in the creation of the overpayment.  This does not mean that 
she may not be found at fault in its creation, but merely 
indicates that the acts which led to its creation do not meet 
the high degree of impropriety as to constitute fraud, 
misrepresentation, or bad faith.  The appellant's failure to 
accurately report and to timely correct certain information 
led to the creation of the overpayment, but such actions do 
not automatically preclude the waiver of recovery of the 
overpayment that was consequently established by such 
failure.  Therefore, the waiver is not precluded under the 
provision set forth in 38 U.S.C.A. § 5302(a).  However, to 
dispose of this matter on appeal, the Board must determine 
whether the recovery of the overpayment would be against the 
principles of equity and good conscience, thus, permitting 
waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 
1.965(a).

The regulation provides that the standard of "equity and 
good conscience" will be applied when the facts and 
circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a) (1998).  As noted, 
the regulations set forth the various elements to be 
considered in reaching such a determination.  The first 
element, pertains to the fault of the debtor and requires an 
analysis as to whether the actions of the appellant 
contributed to the creation of the debt.

The record shows that the appellant was informed as to her 
responsibilities as a VA benefits recipient and that she 
failed to accurately report complete income information and 
to timely correct such information when advised that this was 
the basis of the award of benefits to her.  The award was 
based upon an incomplete report of her income and net worth.  
The appellant asserts that she did not deliberately withhold 
information concerning her interest income.  Notwithstanding, 
the Board notes that the appellant did sign her financial 
disclosure statements, attesting to the truthfulness and 
completeness of the information contained therein.  Moreover, 
the appellant was consistently advised of the basis for 
receipt of the award, as well as the need to promptly advise 
the RO of any changes in her financial status.  As a result 
of her failure to timely report this interest income, her 
pension benefits were readjusted, giving rise to an 
overpayment.  The Board notes, therefore, that there is a 
responsibility on the part of the appellant to comply with 
the requirements of the improved death pension program, and 
that compliance with the obligations by a pension recipient 
is a necessary element to successful management of these 
financial affairs.  In view of her failure to correctly and 
promptly report her income and net worth, the Board finds 
that the appellant's actions significantly contributed to the 
creation of the overpayment and she was thus at fault.  

As to the element of "undue financial hardship," the Board 
notes that the regulation provides that consideration should 
be given to whether collection of the indebtedness would 
deprive the debtor of the basic necessities.  In this case, 
the appellant has filed myriad financial disclosures, which 
document cash holdings and other assets, with no other 
installment debt other than the recovery of the overpayment 
by VA.  However, it has been noted that the appellant's 
sources of income have now been depleted.  The Board notes 
that during the pendency of the remand of this matter, the 
appellant would have been able to supplement the record with 
a more recent financial disclosure report to demonstrate any 
change in her financial status (additional medical or other 
expenses not previously considered or reported), or to 
bolster her contentions with respect to her waiver request.  
However, the appellant did not amend or correct the evidence 
of record despite the opportunity to do so.  No evidence has 
been presented in support of the representation that the 
appellant's funds are depleted.  In particular, it is not 
indicated with any specificity as to which fund or funds such 
reference is made.  In this regard, the Board notes that the 
August 1994 statement from the appellant's representative 
sought to differentiate between available funds from which 
the payment of the indebtedness might be made.  In this 
respect, the Board notes that the requirement that the 
appellant repay the calculated overpayment amount does not 
direct the appellant to look to any designated source for 
such repayment.  Further, the appellant asserts that to 
require repayment of the debt, would result in tremendous 
hardship.  In that regard, the Board would point out the 
importance of having filed the requested financial 
disclosures.  In the absence of accurate documentation of the 
extent of the appellant's current income and assets, the 
Board must rely on the evidence of record.  Based upon the 
recorded evidence of record with respect to the appellant's 
assets and net worth, and the appellant's failure to provide 
any more recent information from which the Board may assess 
her current financial status, the Board must conclude that 
recovery of the overpayment has not been shown to be 
unreasonable over a reasonable period of time.  In fact, the 
record indicates that the appellant currently makes monthly 
installments toward the indebtedness.

The Board has carefully and thoroughly reviewed the other 
elements pertaining to equity and good conscience, as set 
forth by 38 C.F.R. § 1.965(a) (1998), and is not persuaded 
that the Government should forego its right to collection of 
the indebtedness in this matter.  The VA did not share in the 
fault of the appellant in the creation of the overpayment.  
Further, the improved pension program, by statute, provides 
maximum income levels under which eligibility is based and 
this amount is offset by annual income of the recipient.  
Payment of pension is also subject to net worth limitations.  
Therefore, since the appellant was receiving substantial 
income and had excessive net worth, she was in receipt of 
pension benefits to which she was not entitled.

Accordingly, recovery of the overpayment would not defeat the 
purpose of the objective of the program, and a waiver of the 
recovery of the overpayment would, therefore, result in the 
appellant's unjust enrichment.  Further, there is no evidence 
of record to indicate that the appellant relinquished a 
valuable right or incurred a legal obligation as a result of 
her reliance on these additional VA benefits.  38 C.F.R. 
§ 1.965(a).

In summary, the facts of this case do not demonstrate that 
recovery of the overpayment would be against the principles 
of equity and good conscience.  38 C.F.R. §§ 1.963, 1.965.  
Thus, the Board concludes that a waiver of recovery of the 
overpayment of improved pension benefits at issue in this 
appeal is not warranted.  In reaching this decision, the 
Board finds that the evidence of record is not so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.



ORDER

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $1,969 is 
denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

